DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bridges et al., U.S. Pre Grant Publication 2017/0342275.
	Regarding claims 1 and 5, Bridges discloses a surface treatment agent containing a fluorine-free polymer which gives excellent water- and oil-repellency and preferably does not include a fluorine-containing monomer [0010].  Paragraph 0012 discloses a method of treating a textile with the surface treatment agent.  Reference claim 13 discloses that the surface treatment can be a soil resistant agent.  Paragraph 0068 discloses that the surface treatment agent can include at least two types of polymers.  Paragraph 0070 discloses that the surface treatment agent can include polymers comprising monomers (a) + (b) and (a) + (c).   Paragraph 0035 discloses that monomer (a) can include stearyl acrylate

    PNG
    media_image1.png
    345
    345
    media_image1.png
    Greyscale
  which satisfies (A-5) when R1 represents a hydrogen atom and R2 represents a monovalent hydrocarbon group having 4 to 30 carbon atoms.
Paragraph 0045 discloses that monomer (b) can include methyl (meth)acrylate or ethyl (meth)acrylate which represents Applicant’s (A4).  

    PNG
    media_image2.png
    225
    225
    media_image2.png
    Greyscale
 which satisfies (A-5) where R6 represents a hydrogen atom and R7 represents a monovalent hydrocarbon group having 4 to 30 carbon atoms.  Examiner is corresponding the polymer of monomers (a) + (b) as Applicant’s polymer β.  
Paragraph 0052 discloses that monomer (c) can include glycidyl (meth)acrylate which satisfies (A-2) wherein R3 is a methyl group and R4 represents a monovalent cyclic hydrocarbon group having 4 to 11 carbon atoms

    PNG
    media_image3.png
    536
    907
    media_image3.png
    Greyscale
.  Examiner is corresponding the polymer of monomers (a) +(c) as Applicant’s polymer α.  

Paragraph 0065 discloses that the amount of monomer (a) is at least 40% by weight.  Paragraph 0066 discloses that the amount of monomer (b) is present in the amount of 0-150 parts by weight.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	Regarding claims 2 and 6, paragraph 0068 discloses that the surface treatment agent can include at least two types of polymers.  Paragraph 0070 discloses that the surface treatment agent can include polymer comprising monomers (a) + (d).  Paragraph 0056 discloses that monomer (d) can include vinyl chloride or vinylidene chloride.  Paragraph 0066 discloses that monomer (d) can be present in the amount of 0-100 parts by weight.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 3-4 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant claims a method of manufacturing an anti-soiling carpet as recited in claim 1.  Additionally, Applicant claims an anti-soiling carpet as recited in claim 5.  The closest prior art, Bridges et al., U.S. Patent Application 2017/0342275, teaches a surface treatment agent containing a fluorine-free polymer which gives excellent water- and oil-repellency and preferably does not include a fluorine-containing monomer [0010].  Paragraph 0012 discloses a method of treating a textile with the surface treatment agent.  Reference claim 13 discloses that the surface treatment can be a soil resistant agent.  Paragraph 0068 discloses that the surface treatment agent can include at least two types of polymers.  Paragraph 0070 discloses that the surface treatment agent can include polymers comprising monomers (a) + (b) and (a) + (c).   Paragraph 0035 discloses that monomer (a) can include stearyl acrylate

    PNG
    media_image1.png
    345
    345
    media_image1.png
    Greyscale
  which satisfies (A-5) when R1 represents a hydrogen atom and R2 represents a monovalent hydrocarbon group having 4 to 30 carbon atoms.
Paragraph 0045 discloses that monomer (b) can include methyl (meth)acrylate or ethyl (meth)acrylate which represents Applicant’s (A4).  

    PNG
    media_image2.png
    225
    225
    media_image2.png
    Greyscale
 which satisfies (A-5) where R6 represents a hydrogen atom and R7 represents a monovalent hydrocarbon group having 4 to 30 carbon atoms.  Examiner is corresponding the polymer of monomers (a) + (b) as Applicant’s polymer β.  
Paragraph 0052 discloses that monomer (c) can include glycidyl (meth)acrylate which satisfies (A-2) wherein R3 is a methyl group and R4 represents a monovalent cyclic hydrocarbon group having 4 to 11 carbon atoms

    PNG
    media_image3.png
    536
    907
    media_image3.png
    Greyscale
.  Examiner is corresponding the polymer of monomers (a) +(c) as Applicant’s polymer α.  

Paragraph 0065 discloses that the amount of monomer (a) is at least 40% by weight.  Paragraph 0066 discloses that the amount of monomer (b) is present in the amount of 0-150 parts by weight.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Bridges fails to teach or suggest the limitations as recited in claims 3-4 and 7-8.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786